317 F.2d 926
UNITED STATES of America, Appellee,v.Kalman GREENHILL, Defendant-Appellant.
No. 407.
Docket 28253.
United States Court of Appeals Second Circuit.
Argued June 6, 1963.
Decided June 6, 1963.

Appeal from the United States District Court for the Southern District of New York, Thomas F. Murphy, Judge.
Daniel H. Greenberg, New York City (Marvin Margolis, New York City, on the brief), for defendant-appellant.
Thomas Day Edwards, Asst. U. S. Atty., S. D. N. Y., New York City (Robert M. Morgenthau, U. S. Atty., and Andrew T. McEvoy, Jr., Asst. U. S. Atty., New York City, on the brief), for appellee.
Before CLARK and FRIENDLY, Circuit Judges, and ZAVATT, District Judge.
PER CURIAM.


1
Affirmed in open court. Bail revoked.